Michigan Supreme Court
                                                                                           Lansing, Michigan
                                                                    Chief Justice:      Justices:



Syllabus                                                            Robert P. Young, Jr. Michael F. Cavanagh
                                                                                         Marilyn Kelly
                                                                                         Stephen J. Markman
                                                                                         Diane M. Hathaway
                                                                                         Mary Beth Kelly
                                                                                         Brian K. Zahra
This syllabus constitutes no part of the opinion of the Court but has been              Reporter of Decisions:
prepared by the Reporter of Decisions for the convenience of the reader.                John O. Juroszek


                      PROTECT OUR JOBS v BOARD OF STATE CANVASSERS
             MICHIGAN ALLIANCE FOR PROSPERITY v BOARD OF STATE CANVASSERS
                  CITIZENS FOR MORE MICHIGAN JOBS v SECRETARY OF STATE
                 THE PEOPLE SHOULD DECIDE v BOARD OF STATE CANVASSERS

       Docket Nos. 145748, 145753, 145754, and 145755.               Argued August 30, 2012.        Decided
       September 5, 2012.

               Protect Our Jobs, a ballot question committee, brought an action in the Court of Appeals,
       seeking a writ of mandamus directing the Board of State Canvassers and the Director of
       Elections to place on the November 2012 general election ballot its proposal for amendments of
       the Constitution that provide for and protect various collective-bargaining rights. The board had
       approved the form of the petition and the director had found that there were sufficient valid
       signatures to qualify the petition, but the board deadlocked on whether the petition should be
       placed on the ballot, with two members voting to do so and two voting against. Under MCL
       168.22d(2), the proposal therefore did not qualify for placement on the ballot. In an unpublished
       order entered August 16, 2012 (Docket No. 311828), the Court of Appeals granted a motion to
       intervene filed by Citizens Protecting Michigan’s Constitution (CPMC), another ballot question
       committee. The Court of Appeals, OWENS, P.J., and RONAYNE KRAUSE, J. (O’CONNELL, J.,
       dissenting), granted mandamus in an unpublished opinion per curiam issued August 27, 2012
       (Docket No. 311828), and ordered the board and director to take the necessary steps to place the
       proposal on the ballot. The Supreme Court ordered and heard oral argument on whether to grant
       CPMC’s application for leave to appeal or take other peremptory action, directing the parties to
       address whether the requirements of Const 1963, art 12, § 2 and MCL 168.482(3) that petitions
       set forth any other existing provisions of the Constitution that would be altered or abrogated by
       the proposed amendment had been satisfied. 492 Mich ___ (2012) (Docket No. 145748).

               Michigan Alliance For Prosperity, a ballot question committee, brought an action in the
       Court of Appeals, seeking a writ of mandamus directing the board, the director, and the Secretary
       of State to place on the ballot its proposal for amendments of the Constitution that would require
       a ⅔ majority of both houses of the Legislature or a statewide vote to raise taxes or enact a new
       tax. The board had voted 2-1 in favor of certifying the petition, but the proposal did not qualify
       for placement on the ballot under the requirements of MCL 168.22d(2) because at least one
       member from each major political party had not concurred. Michigan Alliance also sought leave
       to appeal in the Supreme Court under MCR 7.302(C) before a decision by the Court of Appeals
       with respect to its complaint and further sought mandamus in the Supreme Court. Defend
       Michigan Democracy, another ballot question committee, moved to intervene in the Supreme
Court. The Supreme Court ordered and heard oral argument on whether to grant the application
or take other peremptory action, directing the parties to address whether the requirements of
Const 1963, art 12, § 2 and MCL 168.482(3) had been satisfied. 492 Mich ___ (2012) (Docket
No. 145753).

        Citizens for More Michigan Jobs (CFMMJ), a ballot question committee, sought to place
on the ballot its proposal for amendments of the Constitution that would expand casino gaming
in Michigan by allowing eight additional casinos in the state. Protect MI Constitution (PMC),
another ballot question committee, brought an action in the Court of Appeals, seeking a writ of
mandamus directing the Secretary of State to reject the petition. The Court of Appeals granted
CFMMJ’s motion to intervene in an unpublished order entered August 2, 2012 (Docket No.
311504). Subsequently, the Court of Appeals, OWENS, P.J., and O’CONNELL, J. (RONAYNE
KRAUSE, J., concurring in part and dissenting in part), granted mandamus and ordered the
Secretary of State to reject the petition and not allow the proposal on the ballot, concluding that
the petition violated Const 1963, art 4, § 25, which states that a law may not be altered, revised,
or amended without republication of the affected statutes. Protect MI Constitution v Secretary of
State, ___ Mich App ___ (2012). In lieu of granting CFMMJ’s application for leave to appeal,
the Supreme Court reversed and vacated the Court of Appeals’ mandamus order, concluding that
Const 1963, art 4, § 25 did not apply to constitutional amendments. The Supreme Court directed
the Secretary of State, the board, and the director to proceed. 492 Mich ___ (entered August 24,
2012, Docket No. 145698). The board subsequently voted 2-1 in favor of approving placement
of the proposal on the ballot, but the proposal did not qualify under MCL 168.22d(2) for
placement on the ballot because at least one member from each major political party had not
concurred. CFMMJ and Robert J. Cannon (a qualified, registered voter) brought an action in the
Court of Appeals, seeking a writ of mandamus directing the Secretary of State, the board, and the
director to take all steps necessary to place the proposal on the ballot and also sought leave to
appeal in the Supreme Court under MCR 7.302(C) before a decision by the Court of Appeals
with respect to its complaint. PMC moved to intervene in the Supreme Court. The Supreme
Court ordered and heard oral argument on whether to grant the application or take other
peremptory action, directing the parties to address whether the requirements of Const 1963, art
12, § 2 and MCL 168.482(3) had been satisfied. 492 Mich ___ (2012) (Docket No. 145754).

        The People Should Decide (TPSD), a ballot question committee, brought an action in the
Court of Appeals, seeking a writ of mandamus directing the board, the director, and the Secretary
of State to place on the ballot its proposal for amendments of the Constitution that would require
a statewide vote to approve the use of state funds with respect to a new international bridge or
tunnel. The board subsequently voted 2-1 in favor of approving placement of the proposal on the
ballot, but the proposal did not qualify under MCL 168.22d(2) for placement on the ballot
because at least one member from each major political party had not concurred. TPSD also
sought leave to appeal in the Supreme Court under MCR 7.302(C) before a decision by the Court
of Appeals with respect to its complaint and filed a complaint for mandamus in the Supreme
Court. Taxpayers Against Monopolies, another ballot question committee, moved to intervene in
the Supreme Court. The Supreme Court ordered and heard oral argument on whether to grant
the application or take other peremptory action, directing the parties to address whether the
requirements of Const 1963, art 12, § 2 and MCL 168.482(3) had been satisfied. 492 Mich ___
(2012) (Docket No. 145755).
      In an opinion by Justice ZAHRA, joined by Chief Justice YOUNG and Justices MARKMAN
and MARY BETH KELLY, the Supreme Court held:

        Const 1963, art 12, § 2 and MCL 168.482(3) require republication of any existing
provisions of the Constitution that a proposed constitutional amendment would alter or abrogate.
An amendment would alter an existing provision only when the amendment would actually add
to, delete from, or change the existing wording of the provision, and an amendment would
abrogate an existing provision only when it would render that provision wholly inoperative.

        1. Const 1963, art 12, § 2 governs the amendment of the Constitution by petition and
vote. It requires in part that existing provisions of the Constitution that would be altered or
abrogated by the proposed amendment be published in full as provided by law. MCL 168.482(3)
sets forth the requirements for a petition seeking an amendment. It requires that the petition state
that a constitutional provision would be altered or abrogated and further requires that the
provision that would be altered or abrogated be inserted in the petition. Const 1963, art 12, § 2
and MCL 168.482(3) together establish the requirements for publishing existing constitutional
provisions. Petition supporters must fully comply with the requirement that the petition
republish any existing constitutional provision that the proposed amendment would alter or
abrogate.

        2. The phrase “existing wording” in Const 1963, art 12, § 2 refers to the actual text of an
existing constitutional provision. Thus, the language of the amendment itself, rather than how
proponents or opponents of the amendment characterize its meaning, controls whether an
existing provision would be altered or abrogated by the proposed amendment.

        3. A proposed amendment would alter an existing provision and republication is required
only if the proposed amendment would actually (1) add words to, (2) delete words from, or (3)
change the wording of an existing provision. There are no de facto or indirect additions to,
deletions from, or changes in an existing provision, however, and the fact that a proposed
amendment might have a direct and obvious effect on the understanding of an existing provision
is an insufficient basis from which to conclude that the proposed amendment would alter an
existing constitutional provision. Therefore, offering an amendment as a new provision is
dispositive on the issue of alteration. A new provision could not alter an existing provision
(though it might abrogate an existing provision) when the new provision would leave the text of
all other existing provisions completely intact.

         4. When the existing language of a constitutional provision would not be altered,
abrogation would nonetheless occur and republication of the existing language is required if the
proposed amendment would render the entire provision or some discrete component of it wholly
inoperative. This would occur if the amendment would make the existing provision a nullity or
it would be impossible for the amendment to be harmonized with the existing provision when the
two provisions are considered together. An existing provision is not rendered wholly inoperative
if it can be construed consistently with the new provision. Determining whether the existing and
new provisions can be harmonized requires careful consideration of the actual language used in
both the existing provision and the proposed amendment. Determining whether abrogation will
occur requires consideration of not just the whole existing constitutional provision, but also the
provision’s discrete subparts, sentences, clauses, or, potentially, single words. An existing
provision that uses nonexclusive language or language that is not absolute would be less likely to
be rendered inoperative simply because a proposed new provision will introduce in some manner
a change to the existing provision. Rather, if the existing provision would likely continue to
exist as it did before the amendment even though it might be affected or supplemented in some
fashion, no abrogation would occur. A proposed amendment would more likely render an
existing provision inoperative if the existing provision creates a mandatory requirement or uses
language providing an exclusive power or authority because any change to that provision would
tend to negate the specifically conferred constitutional requirement.

       5. In Protect Our Jobs v Board of State Canvassers, the proposed collective-bargaining
amendment would not alter an existing constitutional provision because it would leave the
current text of both § 48 and § 49 of article 4 of the 1963 Constitution completely intact. Nor
would it abrogate either section because while the proposed amendment would allow collective-
bargaining agreements to limit the Legislature’s power under those sections, the Legislature
would nonetheless retain that nonexclusive power and neither section would be rendered wholly
inoperative.

       6. In The People Should Decide v Board of State Canvassers, the proposed bridge
amendment, which would add a new article 3, § 6a to the Constitution, would not alter the text of
Const 1963, art 2, § 9; art 3, § 6; or art 7, § 16. Moreover, article 2, § 9 and article 3, § 6 would
remain fully operative, and the scope of the Legislature’s nonexclusive powers to provide for
various infrastructure projects under article 7, § 16 would only be limited by the requirement of a
vote before construction of certain bridges.

         7. In Michigan Alliance for Prosperity v Board of State Canvassers, the proposed
amendment to require a ⅔ vote to raise taxes would not alter the text of Const 1963, art 9, §§ 1,
2, 3, 6, or 26. Nor would it abrogate those sections. In particular, with respect to article 9, §§ 1
and 2, the amendment would not negate the Legislature’s power with respect to taxes, but would
simply require a larger majority to exercise that power. Moreover, the people reserved to
themselves the broad power to enact laws coextensive with the power of the Legislature. With
respect to article 9, § 3, which requires a ¾ vote to increase ad valorem taxes for school
operations, any vote that satisfies the existing ¾ requirement would necessarily satisfy the
proposed ⅔ requirement.

        8. In Citizens for More Michigan Jobs v Secretary of State, the proposed casino
amendment would not alter Const 1963, art 4, § 40, which vests exclusive control over alcoholic-
beverage traffic in the Liquor Control Commission. Because the amendment would require the
granting of liquor licenses to the new casinos, however, it would nullify the complete control
currently afforded to the commission and thus would abrogate that constitutional provision. The
failure to republish article 4, § 40 was fatal to the proposed amendment, and mandamus could
not be ordered.

       Court of Appeals’ judgment affirmed in Protect Our Jobs.
      Relief on complaints for mandamus granted in part in Michigan Alliance and People
Should Decide, and defendants directed to proceed as necessary to place the proposed
amendments on the ballot.

      Complaint for mandamus in the Court of Appeals dismissed in Citizens for More
Michigan Jobs.

        Justice MARILYN KELLY, joined by Justices CAVANAGH and HATHAWAY, concurring in
part and dissenting in part, concurred in the result reached in Protect Our Jobs, Michigan
Alliance, and People Should Decide, but dissented from the result reached in Citizens for More
Michigan Jobs. The amendment proposed in that case would neither alter nor abrogate Const
1963, art 4, § 40. The Liquor Control Commission’s control over alcoholic-beverage traffic is
neither complete nor exclusive, but is subject to limits that the Legislature chooses to place on it,
and if the Legislature may subject the commission’s control to limitations, then so may the
people of this state. The people of the state have an inherent and superior right to amend the
Constitution and alter the authority of that legislatively created commission. Because article 4,
§ 40 would not be altered or abrogated, there was no need for the petition to satisfy the
republication requirement. Justice KELLY would have granted relief on the complaint for
mandamus and directed the Secretary of State, the board, and the director to take the necessary
steps to place the proposed amendment on the ballot.




                                     ©2012 State of Michigan
                                                               Michigan Supreme Court
                                                                     Lansing, Michigan
                                             Chief Justice:        Justices:



Opinion                                      Robert P. Young, Jr. Michael F. Cavanagh
                                                                  Marilyn Kelly
                                                                  Stephen J. Markman
                                                                  Diane M. Hathaway
                                                                  Mary Beth Kelly
                                                                  Brian K. Zahra

                                                     FILED SEPTEMBER 5, 2012

                        STATE OF MICHIGAN

                                 SUPREME COURT


 PROTECT OUR JOBS,

          Plaintiff-Appellee,

 v                                                    No. 145748

 BOARD OF STATE CANVASSERS and
 DIRECTOR OF ELECTIONS,

          Defendants-Appellees,
 and

 CITIZENS PROTECTING MICHIGAN’S
 CONSTITUTION,

          Intervening Defendant-
          Appellant.


 MICHIGAN ALLIANCE FOR
 PROSPERITY,

          Plaintiff-Appellant,

 v                                                    No. 145753

 BOARD OF STATE CANVASSERS,
 DIRECTOR OF ELECTIONS, and
 SECRETARY OF STATE,
         Defendants-Appellees,

and

DEFEND MICHIGAN DEMOCRACY,

         Intervenor.


CITIZENS FOR MORE MICHIGAN JOBS
and ROBERT J. CANNON,

         Plaintiffs-Appellants,

v                                     No. 145754

SECRETARY OF STATE, BOARD OF
STATE CANVASSERS, and DIRECTOR
OF ELECTIONS,

         Defendants-Appellees,

and

PROTECT MI CONSTITUTION,

         Intervenor.


THE PEOPLE SHOULD DECIDE,

         Plaintiff-Appellant,

v                                     No. 145755

BOARD OF STATE CANVASSERS,
DIRECTOR OF ELECTIONS, and
SECRETARY OF STATE,

         Defendants-Appellees,

and


                                  2
TAXPAYERS AGAINST MONOPOLIES,

                Intervenor.


BEFORE THE ENTIRE BENCH

ZAHRA, J.
         Article 1, § 1 of Michigan’s Constitution states: “All political power is inherent in

the people. Government is instituted for their equal benefit, security and protection.”1

Within our Constitution, the people have allocated certain portions of their inherent

powers to the branches of government. But the people have also reserved certain powers

to themselves. Among these powers is the right to amend the Constitution by petition

and popular vote.2 This Court has consistently protected the right of the people to amend

their Constitution in this way, while enforcing constitutional and statutory safeguards that

the people placed on the exercise of that right. Nearly one century ago we recognized

that

         [o]f the right of qualified voters of the State to propose amendments to the
         Constitution by petition it may be said, generally, that it can be interfered
         with neither by the legislature, the courts, nor the officers charged with any
         duty in the premises. But the right is to be exercised in a certain way and
         according to certain conditions, the limitations upon its exercise, like the
         reservation of the right itself, being found in the Constitution.[3]

         These four cases, each involving a ballot proposal to amend the Michigan

Constitution, ask us to decide whether the groups proposing the amendments properly

1
    Const 1963, art 1, § 1.
2
    Const 1963, art 12, § 2.
3
    Scott v Secretary of State, 202 Mich 629, 643; 168 NW 709 (1918).



                                               3
exercised their right to petition for constitutional amendments in compliance with the

constitutional and statutory safeguards.      Specifically, these cases present the issue

whether the petitions for each proposal satisfied the requirement under Const 1963, art

12, § 2 and MCL 168.482(3) to republish any existing provisions of the Constitution that

the proposed amendment would alter or abrogate. We reaffirm our prior caselaw holding

that an existing provision is only altered when the amendment actually adds to, deletes

from, or changes the wording of the provision. We further reaffirm that an amendment

only abrogates an existing provision when it renders that provision wholly inoperative.

         Applying the meanings of “alter” and “abrogate” to the cases at hand, we conclude

that none of the ballot proposals alter an existing provision of the Constitution because

none of them actually “add to, delete from, or change the existing wording of the

provision . . . .”4 In addition, we conclude that only the ballot proposal relating to casinos

in Citizens for More Michigan Jobs v Secretary of State (Docket No. 145754) abrogates

an existing constitutional provision. Specifically, the casino amendment’s requirement

that the casinos authorized by the amendment “shall be granted” liquor licenses by the

state of Michigan renders wholly inoperative the “complete control of the alcoholic

beverage traffic within this state” afforded to the Liquor Control Commission under an

existing provision of the Constitution—Const 1963, art 4, § 40. Therefore, article 4, § 40

was required to be republished on the petition to inform the people of this abrogation.

         Accordingly, in Protect Our Jobs v Board of State Canvassers (Docket No.

145748), we affirm the judgment of the Court of Appeals granting relief on the complaint

4
    Ferency v Secretary of State, 409 Mich 569, 597; 297 NW2d 544 (1980).



                                              4
for mandamus. In Michigan Alliance for Prosperity v Board of State Canvassers (Docket

No. 145753) and The People Should Decide v Board of State Canvassers (Docket No.

145755), we grant relief on the complaints for mandamus in part and direct the Secretary

of State, the Board of State Canvassers, and the Director of Elections to proceed as

necessary to place the proposed constitutional amendments on the November 2012

election ballot. We deny relief in all other respects. In Citizens for More Michigan Jobs,

we dismiss the complaint for mandamus filed in the Court of Appeals and deny relief in

all other respects.

                                   I. BACKGROUND

       In each of these four cases, ballot question committees have proposed amendments

of the 1963 Michigan Constitution. Each committee has obtained the required number of

valid signatures for placement on the ballot. But each proposal was challenged before the

Board of State Canvassers. Although the proposed amendments pertain to different

subjects, the common argument challenging the proposals that we are considering

concerns whether any of the proposed amendments will alter or abrogate an existing

constitutional provision that was not republished on the petition.5

       In Protect Our Jobs, the ballot question committee Protect Our Jobs proposes an

amendment that would enshrine certain collective-bargaining rights in the Constitution.

5
  On August 30, 2012, this Court heard oral argument on the applications for leave to
appeal, addressing whether the republication requirements of Const 1963, art 12, § 2 and
MCL 168.482(3), requiring that petitions set forth any other existing provisions of the
Constitution that would be altered or abrogated by the proposed amendment, had been
satisfied. Our opinion today is based on this issue alone. We are not persuaded that any
party is entitled to relief on any of the other grounds raised before the Court.



                                             5
Its petition was challenged at the Board of State Canvassers by Citizens Protecting

Michigan’s Constitution. Because the board refused to certify the proposal for the ballot,

Protect Our Jobs sought a writ of mandamus in the Court of Appeals. The Court of

Appeals granted the writ of mandamus,6 which led Citizens Protecting Michigan’s

Constitution to file the instant application.

          In Citizens for More Michigan Jobs, the ballot question committee Citizens for

More Michigan Jobs proposes an amendment that would allow for the construction of

eight new casinos in Michigan and designate their locations. Its petition was challenged

by Protect MI Constitution, which sought a writ of mandamus in the Court of Appeals

directing the Secretary of State to reject the ballot petition for a constitutional

amendment. The Court of Appeals granted the requested relief.7 This Court reversed the

judgment of the Court of Appeals and vacated that Court’s order of mandamus,

concluding that the constitutional amendment proposal is not an improper attempt to

amend a statute and, thus, that the failure to publish an affected statute on the petition was

not fatal to the proposal.8 This Court ordered the Secretary of State, the Board of State

Canvassers, and the Director of Elections to proceed.9 Upon consideration by the board,


6
 Protect Our Jobs v Bd of State Canvassers, unpublished opinion per curiam of the Court
of Appeals, issued August 27, 2012 (Docket No. 311828).
7
  Protect MI Constitution v Secretary of State, ___ Mich App ___; ___ NW2d ___
(Docket No. 311504, issued August 14, 2012).
8
  Protect MI Constitution v Secretary of State, 492 Mich ___ (Docket No. 145698,
entered August 24, 2012).
9
    Id.



                                                6
Protect MI Constitution again challenged the proposal on alternative grounds, and the

board refused to certify it for the ballot. Citizens for More Michigan Jobs filed a

complaint for mandamus in the Court of Appeals and an emergency bypass application

for leave to appeal in this Court.

         In Michigan Alliance for Prosperity, the ballot question committee Michigan

Alliance for Prosperity proposes an amendment that requires a ⅔ vote of the Legislature

or a vote of the people before any tax increase can be approved. At the Board of State

Canvassers, the proposal was challenged by Defend Michigan Democracy. The board

refused to certify the proposal for the ballot, and Michigan Alliance for Prosperity filed a

complaint for mandamus in the Court of Appeals and an emergency bypass application

for leave to appeal in this Court.

         Lastly, in The People Should Decide, the ballot question committee The People

Should Decide proposes an amendment that would require a popular vote before any new

international bridge could be constructed. The proposal was challenged at the Board of

State Canvassers by Taxpayers Against Monopolies. The board refused to certify the

proposal for the ballot, and The People Should Decide filed a complaint for mandamus in

the Court of Appeals and an emergency bypass application for leave to appeal in this

Court.

         As stated, there is no dispute that all four proposals have garnered sufficient

signatures to be placed on the ballot. All that is left to decide before the proposed

constitutional amendments may be placed on the November general election ballot is

whether the petitions themselves complied with the constitutional and statutory

safeguards that had to be satisfied.


                                             7
                                      II. ANALYSIS

       The challengers’ arguments largely center on Const 1963, art 12, § 2 and MCL

168.482. Article 12, § 2 of the 1963 Michigan Constitution, which governs amendment

of the Constitution by petition and vote, provides:

              Amendments may be proposed to this constitution by petition of the
       registered electors of this state. Every petition shall include the full text of
       the proposed amendment, and be signed by registered electors of the state
       equal in number to at least 10 percent of the total vote cast for all
       candidates for governor at the last preceding general election at which a
       governor was elected. Such petitions shall be filed with the person
       authorized by law to receive the same at least 120 days before the election
       at which the proposed amendment is to be voted upon. Any such petition
       shall be in the form, and shall be signed and circulated in such manner, as
       prescribed by law. The person authorized by law to receive such petition
       shall upon its receipt determine, as provided by law, the validity and
       sufficiency of the signatures on the petition, and make an official
       announcement thereof at least 60 days prior to the election at which the
       proposed amendment is to be voted upon.

              Any amendment proposed by such petition shall be submitted, not
       less than 120 days after it was filed, to the electors at the next general
       election. Such proposed amendment, existing provisions of the constitution
       which would be altered or abrogated thereby, and the question as it shall
       appear on the ballot shall be published in full as provided by law. Copies
       of such publication shall be posted in each polling place and furnished to
       news media as provided by law.

               The ballot to be used in such election shall contain a statement of the
       purpose of the proposed amendment, expressed in not more than 100
       words, exclusive of caption. Such statement of purpose and caption shall
       be prepared by the person authorized by law, and shall consist of a true and
       impartial statement of the purpose of the amendment in such language as
       shall create no prejudice for or against the proposed amendment.

              If the proposed amendment is approved by a majority of the electors
       voting on the question, it shall become part of the constitution, and shall
       abrogate or amend existing provisions of the constitution at the end of 45
       days after the date of the election at which it was approved. If two or more
       amendments approved by the electors at the same election conflict, that


                                              8
         amendment receiving the highest affirmative vote shall prevail. [Emphasis
         added.]

The Legislature accepted the Constitution’s invitation to set forth publishing

requirements for petitions. Relevant here, MCL 168.482(3) provides, in part:

                If the proposal would alter or abrogate an existing provision of the
         constitution, the petition shall so state and the provisions to be altered or
         abrogated shall be inserted, preceded by the words:

               “Provisions of existing constitution altered or abrogated by the
         proposal if adopted.” [Emphasis added.]

Const 1963, art 12, § 2 and MCL 168.482(3) together establish the requirements for

publishing existing constitutional provisions. In Stand Up For Democracy v Board of

State Canvassers,10 this Court held that a petition must fully comply with mandatory

statutory provisions that pertain to a petition’s requirements regarding form.           MCL

168.482(3) uses the mandatory language “shall.” Accordingly, the principle articulated

in Stand Up applies with equal force here and, thus, the petition supporters must fully

comply with the requirement that the petition republish any existing constitutional

provision that the proposed amendment, if adopted, would alter or abrogate.

         This Court has addressed and consistently defined the language “altered or

abrogated” in the context of both the Constitution and the statute. In School District of

City of Pontiac v City of Pontiac,11 we first addressed the meaning of “altered or

abrogated” as those terms appeared in an analogous provision of our 1908 Constitution.12

10
  Stand Up For Democracy v Bd of State Canvassers, 492 Mich ___, ___; ___ NW2d
___ (August 3, 2012, Docket No. 145387).
11
     Sch Dist of City of Pontiac v City of Pontiac, 262 Mich 338, 344; 247 NW 474 (1933).
12
     Const 1908, art 17, § 3.



                                              9
The amendment at issue in Pontiac was designed to limit the amount of property taxes

that the Legislature could assess.13 Its opponents argued that the amendment altered or

abrogated provisions of the Constitution that allowed the Legislature to levy taxes, but

the proposed amendment had failed to republish those provisions.14 This Court stated in

response to these objections:

                  That in case a proposed constitutional provision amends or replaces
          (“alters or abrogates”) a specific provision of the Constitution, that such
          provision should be published along with the proposed amendment; that
          other provisions which are still operative, though possibly they may need
          thereafter to be construed in conjunction with the amending provision, need
          not necessarily be published.[15]

Accordingly, this Court held that because the challenged amendment created an entirely

new section of the Constitution that left unaffected the wording of other provisions, no

alteration or abrogation had occurred.16

          In Ferency v Secretary of State,17 this Court again addressed what it means to alter

or abrogate an existing provision of the Constitution. In Ferency, we dealt with a

challenge to the proposed “Tisch Amendment” that was intended to reduce property

taxes, holding

          that it is only where the proposed amendment would directly “alter or
          abrogate” (“amend or replace”) a specific provision or provisions of the
13
     Pontiac, 262 Mich at 341-342.
14
     Id. at 343.
15
     Id. at 344.
16
     Id. at 345.
17
     Ferency, 409 Mich 569.



                                               10
          existing Constitution that the provision or provisions must be noted on the
          petitions. An existing constitutional provision is altered or abrogated if the
          proposed amendment would add to, delete from, or change the existing
          wording of the provision, or would render it wholly inoperative.[18]

This was a reasonable construction of those terms. In Ferency, we also cautioned that a

more expansive definition of “alter or abrogate” would “chill” the ability of the people to

amend their Constitution by potentially requiring the petition circulator to append the

entire Constitution to ensure the validity of the petition to amend the Constitution.19

          Finally, in Massey v Secretary of State,20 this Court reaffirmed our holdings in

Ferency and Pontiac. The Court clarified how to assess whether a proposed amendment

would alter an existing provision, thereby requiring publication. We held that publication

was required only when an amendment “would add to, delete from, or change the existing

wording” of another constitutional provision and that the phrase “the existing wording”

referred to the actual text of the provision.21 In Massey, we concluded that the existing

constitutional provision that set forth the qualifications for legislators was not altered by

the addition of a new “term limits” constitutional provision, which established the

additional qualification that a legislator not have served more than a specified number of

prior terms in the Legislature, because the amendment did not change any words of any




18
     Id. at 597.
19
     Id. at 597-598.
20
     Massey v Secretary of State, 457 Mich 410; 579 NW2d 862 (1998).
21
     Id. at 418 (citation and quotation marks omitted).



                                               11
existing provision, nor did it cause an abrogation because the amendment rendered no

provision wholly inoperative.22

           We conclude that the constructions offered in Massey, Ferency, and Pontiac are

sound and reaffirm those cases and that reasoning. Thus, an existing provision is only

“‘altered or abrogated if the proposed amendment would add to, delete from, or change

the existing wording of the provision, or would render it wholly inoperative.’”23

Furthermore, the phrase “the existing wording” refers to the actual text of an existing

constitutional provision.24

           Nonetheless, because the application of these terms continues to be a cause for

debate, we take this opportunity to provide additional clarity. We must take care to

enforce the constitutional and statutory petition safeguards that exist to ensure that voters

are adequately informed as they exercise their right to amend the Constitution. In doing

so, we have reasoned that “the ordinary elector, not being a constitutional lawyer, would

be confused rather than helped by a publication of all the other constitutional provisions

which were or might be directly or only remotely, and possibly only contingently,

affected by the proposed amendment.”25 We also must use caution not to usher in an

interpretation by which we would “effectively require a petition circulator . . . to secure a

judicial determination of which provisions of the existing Constitution the proposed

22
     Id.
23
     Id., quoting Ferency, 409 Mich at 597.
24
     Massey, 457 Mich at 418.
25
     Pontiac, 262 Mich at 344.



                                              12
amendment would ‘alter or abrogate.’”26 With these principles in focus, we turn to the

specific terms “alter” and “abrogate.”

                                         A. “ALTER”

         For the purposes of Const 1963, art 12, § 2 and MCL 168.482(3), a proposed

amendment “alters” an existing provision if the proposed amendment would “‘add to,

delete from, or change the existing wording of the provision . . . .’”27 The republication

requirement applies only to alterations of the actual text of an existing provision.28 If an

amendment actually adds words to an existing provision, then republication is required.

If an amendment actually deletes words from an existing provision, then republication is

required. If an amendment actually changes the wording of an existing provision, then

republication is required. But there is no such thing as a de facto or an indirect addition

to, deletion from, or change in an existing provision.         The fact that a proposed

amendment might have a direct and obvious effect on the understanding of an existing

provision is an insufficient basis from which to conclude that the proposed amendment

alters an existing provision of the Constitution.

         Under this standard, which is consistent with almost 80 years of jurisprudence in

Michigan, offering an amendment as a new provision is dispositive on the issue of

alteration. A new constitutional provision simply cannot alter an existing provision


26
     Ferency, 409 Mich at 598.
27
     Massey, 457 Mich at 418, quoting Ferency, 409 Mich at 597.
28
    Massey, 457 Mich at 418 (“The phrase ‘the existing wording’ should be taken
literally.”).



                                             13
(though it may abrogate an existing provision) when the new provision leaves the text of

all existing provisions completely intact.

                                     B. “ABROGATE”

           Because any amendment might have an effect on existing provisions, the

“abrogation” standard makes clear that republication is only triggered by a change that

would essentially eviscerate an existing provision.      Our caselaw establishes that an

existing provision of the Constitution is abrogated and, thus, must be republished if it is

rendered “wholly inoperative.”29 An existing constitutional provision is rendered wholly

inoperative if the proposed amendment would make the existing provision a nullity30 or if

it would be impossible for the amendment to be harmonized with the existing provision

when the two provisions are considered together.          That is, if two provisions are

incompatible with each other, the new provision would abrogate the existing provision

and, thus, the existing provision would have to be republished. An existing provision is

not rendered wholly inoperative if it can be reasonably construed in a manner consistent

with the new provision, i.e., the two provisions are not incompatible.

           Determining whether the existing and new provisions can be harmonized requires

careful consideration of the actual language used in both the existing provision and the

proposed amendment.         An existing provision that uses nonexclusive or nonabsolute

language is less likely to be rendered inoperative simply because a proposed new


29
     Id.
30
  See id.; Coalition to Defend Affirmative Action & Integration v Bd of State Canvassers,
262 Mich App 395, 402; 686 NW2d 287 (2004).



                                             14
provision introduces in some manner a change to the existing provision. Rather, when

the existing provision would likely continue to exist as it did preamendment, although it

might be affected or supplemented in some fashion by the proposed amendment, no

abrogation occurs. On the other hand, a proposed amendment more likely renders an

existing provision inoperative if the existing provision creates a mandatory requirement

or uses language providing an exclusive power or authority because any change to such a

provision would tend to negate the specifically conferred constitutional requirement.

       Massey helps to illustrate this distinction. Article 4, § 7 of the 1963 Michigan

Constitution contains a list of qualifications for members of the Legislature. Because that

list did not purport to be exclusive, the term-limit amendment—which added an

additional qualification to article 4, § 54 of the Michigan Constitution, limiting the length

of time a legislator could serve—did not abrogate article 4, § 7 because the original

qualifications remained fully in effect. However, had the existing list of qualifications

purported to be the exclusive list of qualifications, then the new qualification contained in

article 4, § 54 would have abrogated the existing provision because it would have been

impossible to harmonize the additional qualification with an exclusive list of

qualifications, i.e., the two provisions would have been incompatible.         Thus, if the

existing and new provisions can be harmonized, the amendment does not render the

existing provision wholly inoperative.

       This abrogation analysis requires consideration of not just the whole existing

constitutional provision, but also the provision’s discrete subparts, sentences, clauses, or

even, potentially, single words. If the proposed amendment renders wholly inoperative

any one of those discrete components, then the petition must republish the entire


                                             15
provision. For example, if a proposed constitutional amendment sought to reduce the age

of eligibility to become a Michigan senator or representative, article 4, § 7, would have to

be republished because the existing age-eligibility requirement, 21 years of age, is a

discrete constitutional mandate even though it is included in a sentence that contains

several additional eligibility requirements.        In contrast, the term-limit amendment

considered in Massey created no direct conflict with the specific eligibility requirements

but merely added an additional one.

                                   III. APPLICATION

      A. COLLECTIVE-BARGAINING AMENDMENT—DOCKET NO. 145748

       Citizens Protecting Michigan’s Constitution (CPMC), which opposes the

collective-bargaining initiative, alleges that the proposed amendment will alter or

abrogate article 4, §§ 48 and 49 of the 1963 Michigan Constitution. The proposed

amendment would neither alter nor abrogate either of those sections. First, the proposed

amendment would leave the current text of both sections completely intact. Even if a

proposed amendment’s new provision specifically refers to or quotes an existing

constitutional power and then proceeds to limit that power, as the proposed collective-

bargaining amendment does with § 49, there would be no alteration of the existing

provision because the text of the existing provision itself would remain unchanged.

Thus, it would not alter the existing provisions.

       Likewise, the proposed amendment would not abrogate either existing section in

question because neither would be rendered a nullity. Section 49 provides that “[t]he

legislature may enact laws relative to the hours and conditions of employment.”

Similarly, § 48 provides that “[t]he legislature may enact laws providing for the


                                             16
resolution of disputes concerning public employees, except those in the state classified

civil service.” CPMC alleges that these sections are abrogated by the Protect Our Jobs

proposal, which declares that “[n]o existing or future law of the state or its political

subdivisions shall abridge, impair or limit” the collective-bargaining rights secured by

other portions of the proposed amendment. But CPMC misapprehends the meaning of

abrogation in the context of the established petition law of this state. Under the existing

constitutional language, the legislative power is broad, but it is neither absolute nor

exclusive. Neither section suggests that this power cannot be limited or affected by other

provisions of the Constitution.    Therefore, the Legislature may still enact the laws

provided for in §§ 48 and 49, but should the amendment pass, the power to do so could

be limited by collective-bargaining agreements. Because the Legislature retains the same

nonexclusive grant of power, neither section would be rendered wholly inoperative.

                 B. BRIDGE AMENDMENT—DOCKET NO. 145755

       Taxpayers Against Monopolies (TAM) opposes the amendment proposed by The

People Should Decide (TPSD). TAM argues that the TPSD proposal would alter or

abrogate three sections of the Constitution. Again, we respectfully disagree.

       TAM argues that the new proposed constitutional provision would alter or

abrogate article 2, § 9 of the 1963 Michigan Constitution, which provides the procedures

for voting on an initiative or referendum, because it incorporates the procedures of article

2, § 9 by reference but then modifies those procedures when exercised with regard to

votes on international bridge projects. The text of article 2, § 9 would remain untouched

if the amendment passes, and thus no alteration would occur. Furthermore, the substance




                                            17
of article 2, § 9 would be completely unchanged by the proposal. It would be neither

negated nor rendered inoperative, so no abrogation would occur.

         TAM next argues that TPSD’s amendment would alter or abrogate article 3, § 6 of

the 1963 Michigan Constitution, governing the state’s interest in internal improvements,

because TPSD chose to situate its proposed amendment as article 3, § 6a. Importantly,

TPSD has not proposed modifying § 6 itself. Instead, it has proposed a wholly new

section that, in TPSD’s view, is best located in Michigan’s constitutional scheme between

§ 6 and § 7 of article 3. Because it would be a new section of the Constitution, there

would be no alteration of the text of any existing provision. The mere fact that the

proponents of the amendment chose to situate a new section between two existing

sections of the Constitution would not, by itself, alter the existing sections. Furthermore,

there would be no abrogation because § 6 remains fully operative.

         Lastly, TAM argues that the proposal would alter or abrogate article 7, § 16 of the

1963 Michigan Constitution, which provides the Legislature with the nonexclusive

authority to provide for various infrastructure projects. Here again, there would be no

alteration because the text of the existing provision would be unaffected by the proposed

amendment. There would also be no abrogation. The relevant text of article 7, § 16

reads:

                The legislature may provide for the laying out, construction,
         improvement and maintenance of highways, bridges, culverts and airports
         by the state and by the counties and townships thereof; and may authorize
         counties to take charge and control of any highway within their limits for
         such purposes. The legislature may provide the powers and duties of
         counties in relation to highways, bridges, culverts and airports; may provide
         for county road commissioners to be appointed or elected, with powers and
         duties provided by law. [Emphasis added.]


                                              18
Each grant of power in this section is open-ended; no specific or discreet grant is made.

The Legislature may still provide for any project as before, though the scope of this

nonexclusive power might be limited by the proposed amendment requiring a popular

vote before construction of a bridge. So clearly the power would not be rendered wholly

inoperative.

C. TWO-THIRDS VOTE TO RAISE TAXES AMENDMENT—DOCKET NO. 145753

       Defend Michigan Democracy (DMD) is challenging the amendment proposed by

Michigan Alliance for Prosperity (MAP). DMD argues that MAP’s proposal requiring a

⅔ vote in the Legislature to effectuate a tax increase would alter or abrogate several

existing sections. Like TPSD, MAP styled its proposed amendment as a number and

letter combination, specifically article 9, § 26a. Again, this would not be an alteration or

abrogation of article 9, § 26 of the 1963 Michigan Constitution. Instead, it is a proposal

that places the proposed amendment in a particular, chosen place in the Constitution, and

in doing so takes advantage of terms and definitions that apply only to a certain range of

sections. However, it would neither alter nor abrogate § 26. Therefore, the petition did

not need to republish § 26.

       Additionally, MAP was not required to republish article 9, § 3 of the 1963

Michigan Constitution, which calls for a ¾ vote to increase ad valorem taxes for school

operation. That section would not be altered because its text would suffer no deletion,

addition, or change. Furthermore, § 3 would not be abrogated because it would remain

fully operative. Article 9, § 3 established a minimum vote requirement for an increase in

ad valorem taxes. That minimum would remain operative and could be harmonized with

the new amendment, especially given that the proposed amendment expressly leaves


                                            19
existing, more burdensome hurdles in place. Any vote that satisfies the ¾ requirement

will necessarily satisfy the ⅔ requirement. Therefore, this section will not be abrogated if

the amendment is adopted.

       Similar logic applies to DMD’s argument that MAP was required to republish

article 9, § 6 of the 1963 Michigan Constitution. This section of the Constitution states,

in part, that property taxes may be increased “if approved by a majority of the electors,

qualified under Section 6 of Article II of this constitution, voting on the question.” This

section applies to local millages, not state taxes, but even if it were to be affected by the

proposed amendment, it did not need to be republished. The text would be untouched by

the amendment so there would be no alteration. There would also be no abrogation

because the procedures in § 6 do not purport to be exclusive.           That the proposed

amendment would require the vote by the electors to be in November would not abrogate

§ 6; it would merely add a more specific requirement to the existing procedure.

Likewise, the addition of a second means to raise these taxes (by a ⅔ vote of the

Legislature) is permissible without republication when the existing provision did not

purport to be the exclusive procedure.

       DMD’s argument that the proposed amendment will alter or abrogate article 9,

§§ 1 and 2 of the 1963 Michigan Constitution, is without merit. Section 1 empowers the

Legislature to impose taxes, and § 2 states that the power shall not be “surrendered,

suspended or contracted away.” The text of both sections would remain unchanged and,

therefore, unaltered. The proposed amendment would abrogate neither section because

both sections would continue to empower the Legislature in the same manner as before

the passage of the amendment. The Legislature’s power would not be negated; the


                                             20
proposed amendment would simply require a larger majority to exercise that power.

DMD further argues that these sections would be abrogated by allowing a majority of the

electors to enact or raise taxes, which had previously been the exclusive province of the

Legislature. But contrary to DMD’s assertion, the Legislature has never held this power

to the exclusion of the people. Indeed, article 2, § 9 of the 1963 Michigan Constitution

has always reserved to the people the power to enact any law the Legislature could enact,

including a tax. Logically, when the people have already reserved to themselves the

broad power to enact laws coextensive with the power of the Legislature, the assertion of

that power cannot be deemed an abrogation.

                 D. CASINO AMENDMENT—DOCKET NO. 145754

       Protect MI Constitution argues that the Citizens for More Michigan Jobs

(CFMMJ) proposal will alter or abrogate article 4, § 40 of the 1963 Michigan

Constitution. This section states in part:

               Except as prohibited by this section, (t)he legislature may by law
       establish a liquor control commission which, subject to statutory
       limitations, shall exercise complete control of the alcoholic beverage traffic
       within this state, including the retail sales thereof. [Emphasis added.]

The proposed amendment would not alter § 40 because it would not add to, subtract

from, or change the text of § 40.

       However, the proposed amendment would abrogate § 40.                 The proposed

amendment states in part:

              All of the casinos authorized by this section shall be granted liquor
       licenses issued by the state of Michigan to serve alcoholic beverages on the
       premises. [Emphasis added.]




                                             21
         It is undisputed that part of the Liquor Control Commission’s “complete control of

the alcoholic beverage traffic within this state, including the retail sales thereof” entails

the granting of liquor licenses.31        Furthermore, § 40 expressly states that the

commission’s control is “complete.”               Because complete control necessarily

communicates the exclusivity of control, any infringement on that control abrogates that

exclusivity; an amendment that contemplates anything less than complete control

logically renders that power in § 40 inoperative. The proposed section would nullify the

“complete” control currently established by the Constitution by taking specific decisions

whether to grant or deny a liquor license to the newly established casinos out of the

“control” of the commission.32 Because the proposed amendment would abrogate article

4, § 40, republication of that section on the petition was necessary to comply with the

republication requirement of MCL 168.482(3). The failure to do so is fatal to the

proposed amendment, and we must therefore deny mandamus.

                                    IV. CONCLUSION

         In concluding, we reiterate our holdings so that the people will hereafter know

with all the certainty and precision that is reasonably possible what is required to properly

petition to amend the Constitution:


31
     Const 1963, art 4, § 40 (emphasis added).
32
   Even though the amendment affects only a small fraction of the power to control
alcoholic beverage traffic, which power itself is only a portion of Const 1963, art 4, § 40,
a provision of § 40 has been negated and, thus, abrogated, thereby requiring republication
of the entire constitutional section. At oral argument on this application, even CFMMJ’s
counsel conceded that the proposed amendment would erode the exclusive and total
control of the commission, thereby constituting an abrogation of § 40.



                                             22
       1. When the existing language of a constitutional provision would be altered or

abrogated by the proposed amendment, republication of the existing provision is

required.

       2.   The language of the amendment itself, rather than how proponents or

opponents of the amendment characterize its meaning, controls whether an existing

provision would be altered or abrogated by the proposed amendment.

       3. When the existing language of a constitutional provision would not be altered,

but the proposed amendment would render the entire provision or some discrete

component of the provision wholly inoperative, abrogation would occur and

republication of the existing language is required.

       4.   When the existing language would not be altered or abrogated, but the

proposed amendment would only have an effect on the existing language, and the new

and existing provisions can be harmoniously construed, republication of the existing

provision is not required.

       5.   When the existing language would not be altered or abrogated, but the

proposed amendment would only have an effect on the existing language, thereby

requiring that the new and existing provisions be interpreted together, republication of the

existing provision is not required.

       Accordingly, in Protect Our Jobs we affirm the judgment of the Court of Appeals

granting relief on the complaint for mandamus. In Michigan Alliance for Prosperity and

The People Should Decide, we grant relief on the complaints for mandamus in part, and

direct the Board of State Canvassers, the Secretary of State, and the Director of Elections

to proceed as necessary to place the proposed constitutional amendments on the


                                            23
November 2012 election ballot. We deny relief in all other respects. In Citizens for

More Michigan Jobs we dismiss the complaint for mandamus filed in the Court of

Appeals and deny relief in all other respects.

       Pursuant to MCR 7.317(C)(3), we direct the Clerk of the Court to issue the

judgment orders forthwith. No motion for rehearing will be entertained.


                                                      Brian K. Zahra
                                                      Robert P. Young, Jr.
                                                      Stephen J. Markman
                                                      Mary Beth Kelly




                                             24
                       STATE OF MICHIGAN

                                SUPREME COURT


PROTECT OUR JOBS,

         Plaintiff-Appellee,

v                                               No. 145748

BOARD OF STATE CANVASSERS and
DIRECTOR OF ELECTIONS,

         Defendants-Appellees,
and

CITIZENS PROTECTING MICHIGAN’S
CONSTITUTION,

         Intervening Defendant-
         Appellant.


MICHIGAN ALLIANCE FOR
PROSPERITY,

         Plaintiff-Appellant,

v                                               No. 145753

BOARD OF STATE CANVASSERS,
DIRECTOR OF ELECTIONS, and
SECRETARY OF STATE,

         Defendants-Appellees,
and

DEFEND MICHIGAN DEMOCRACY,

         Intervenor.
CITIZENS FOR MORE MICHIGAN JOBS
and ROBERT J. CANNON,

             Plaintiffs-Appellants,

v                                                         No. 145754

SECRETARY OF STATE, BOARD OF
STATE CANVASSERS, and DIRECTOR
OF ELECTIONS,

             Defendants-Appellees
and

PROTECT MI CONSTITUTION,

             Intervenor.


THE PEOPLE SHOULD DECIDE,

             Plaintiff-Appellant,

v                                                         No. 145755

BOARD OF STATE CANVASSERS,
DIRECTOR OF ELECTIONS, and
SECRETARY OF STATE,

             Defendants-Appellees,

and

TAXPAYERS AGAINST MONOPOLIES,

             Intervenor.


MARILYN KELLY, J. (concurring in part and dissenting in part).

      I concur with the result reached in Protect Our Jobs v Board of State Canvassers

(Docket No. 145748), Michigan Alliance for Prosperity v Board of State Canvassers


                                          2
(Docket No. 145753), and The People Should Decide v Board of State Canvassers

(Docket No. 145755). But I respectfully dissent from the result reached in Citizens for

More Michigan Jobs v Secretary of State (Docket No. 145754).

          The proposed constitutional amendment involved in Citizens for More Michigan

Jobs neither alters nor abrogates article 4, § 40 of the state Constitution.1 Because that

section would not be altered or abrogated, there is no need for the petition to satisfy the

republication requirement.2 Accordingly, I would grant mandamus and direct the Board

of State Canvassers, the Secretary of State, and the Director of Elections to take the steps

necessary to place the proposed amendment on the November 2012 general election

ballot.

          The law governing this case is clear and was established long ago. If a proposed

amendment would directly abrogate existing language in our Constitution, the existing

language must appear on the petition. Thirty-two years ago, this Court held that a

constitutional provision will be abrogated if a proposed amendment would render the

provision “wholly inoperative.”3 For an existing provision to be wholly inoperative, the




1
    Const 1963, art 4, § 40.
2
    See Const 1963, art 12, § 2.
3
    Ferency v Secretary of State, 409 Mich 569, 597; 297 NW2d 544 (1980).



                                              3
provision would have to be rendered a nullity4 or it would have to be impossible to

harmonize it with the proposed amendment.

         Article 4, § 40 of our Constitution states that the Legislature “may by law establish

a liquor control commission which, subject to statutory limitations, shall exercise

complete control of the alcoholic beverage traffic within this state, including the retail

sales thereof.”5 The majority reasons that the proposed constitutional amendment would

abrogate the “complete control” language of this provision because it would grant liquor

licenses to eight new casinos.6 The majority posits that

         [b]ecause complete control necessarily communicates the exclusivity of
         control, any infringement on that control abrogates that exclusivity . . . .
         The proposed section would nullify the “complete” control currently
         established by the Constitution by taking specific decisions whether to
         grant or deny a liquor license to the newly established casinos out of the
         “control” of the commission.[7]

         This reasoning is flawed. If § 40 is read in its entirety, it becomes apparent that

the “complete control” of the Liquor Control Commission (LCC) is neither complete nor

exclusive. Rather, it is subject to limits that the Legislature chooses to place on it.8

4
  See Massey v Secretary of State, 457 Mich 410, 418; 579 NW2d 862 (1998); Coalition
to Defend Affirmative Action & Integration v Bd of State Canvassers, 262 Mich App 395,
402; 686 NW2d 287 (2004).
5
    Const 1963, art 4, § 40.
6
  The proposed amendment states, in part, that “[a]ll of the casinos authorized by this
section shall be granted liquor licenses issued by the state of Michigan to serve alcoholic
beverages on the premises.”
7
    Ante at 22.
8
  Const 1963, art 4, § 40; Scott v Arcada Twp Bd, 268 Mich 170, 173; 255 NW 752
(1934) (quotation marks omitted), overruled on other grounds by Bundo v City of Walled


                                               4
       If the Legislature may subject the LCC’s control to limitations, then so may the

people of this state. The people have an inherent and superior right to amend the

Constitution and to alter the authority of the legislatively created LCC.9 Should the

voters pass the proposed constitutional amendment, it would be controlling by its nature,

irrespective of whatever authority the Legislature has bestowed on the LCC. Moreover,

because the LCC’s “complete control” is subject to limitation both by statute and by the

people, a constitutional amendment affecting that control cannot render the language of

§ 40 a nullity. Therefore, the proposed amendment cannot abrogate it.

       Clearly, constitutional language limits the control of the LCC over alcoholic-

beverage traffic in the state. Even if one were to pretend that it does not, the Court must

give effect to the intent of the people in adopting constitutional provisions.10 Therefore,

should one conclude that the proposed amendment, if adopted, would collide with article

4, § 40, the Court is obliged to seek a construction that harmonizes the two. And in this

case, harmonization is perfectly possible.

       The proposed constitutional amendment would create eight new casinos. It is

within the authority of the people to create the casinos and require the LCC to issue a


Lake, 395 Mich 679, 702-703 (1976) (“The control conferred upon the liquor control
commission under the constitutional proviso is subject to statutory limitations.”).
9
   Citizens can petition for a constitutional amendment in accordance with the
requirements of Const 1963, art 12, § 2.
10
   “It is a maxim that the object of construction [of constitutional language], is to
ultimately ascertain and give effect to the intent of the people in adopting it.” Sch Dist of
City of Pontiac v City of Pontiac, 262 Mich 338, 346; 247 NW 474 (1933).



                                             5
liquor license to each of them. The authority of the LCC to decide whether to issue

liquor licenses is qualified by statute and by the people.              Hence, the existing

constitutional provision and the proposed constitutional amendment may be read in

harmony to give effect to the intent of the people if the people pass the amendment.

         It should be noted, moreover, that the proposed constitutional amendment does not

grant a perpetual liquor license to each casino. It merely states that the casinos “shall be

granted liquor licenses . . . .” The licenses would be subject to the liquor laws enforced

by the LCC through the control that the Legislature has granted it.11

         For all these reasons, I would allow the proposed amendment in Citizens for More

Michigan Jobs to go to a vote of the people.



                                                        Marilyn Kelly
                                                        Michael F. Cavanagh
                                                        Diane M. Hathaway




11
     See MCL 436.1103 et seq.



                                               6